DETAILED ACTION

Election/Restrictions
Applicants’ election of Species C in the reply filed on December 2, 2020 is acknowledged. This election is made with traverse.
The claims associated with Species C are: Claims 1, 2, 8, 9, 11, 17, 18 and 20.
Regarding the election with traverse by Applicants, the remarks are found persuasive. Therefore, the Restriction is withdrawn.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on December 2, 2020 for application number 16/375,423. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities: a period -.- needs to be added at the end of these two claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the phaser” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the phaser” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (US PG Pub No. 2014/0137824), hereinafter “Jacques”.
Regarding claim 1, Jacques discloses an internal combustion engine comprising: an engine block (Fig. 3 (22)) defining a cylinder bore (Fig. 3 (20)); a piston (Fig. 3 (19)) slidably supported within the cylinder bore (20), wherein the piston (19) slides reciprocally within the cylinder bore (20) throughout an engine cycle, including a piston compression stroke having a compression stroke length (paragraph 5) and a piston expansion stroke having an expansion stroke length (paragraph 7); a crankshaft (Fig. 3 (18)) rotatably supported by the engine block (22) and rotatable about a crank axis (Abstract, line 1); an eccentric shaft (Fig. 3 (16)) rotatably supported within the engine and rotatable about an eccentric shaft axis (Abstract, lines 3-4), wherein the eccentric shaft axis is parallel to and 
Jacques fails to disclose that the speed change mechanism selectively varies a ratio of a rotational speed of the eccentric shaft relative to a rotational speed of the crankshaft from 1:1 to one of: -8:1, -6:1, -4:1, -2:1, -1:1, -0.5:1, 0:1, 0.5:1, 1:1, 2:1, 4:1, 6:1, and 8:1.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to selectively vary a ratio of a rotational speed of the eccentric shaft relative to a rotational speed of the crankshaft from 1:1 to one of: -8:1, -6:1, -4:1, -2:1, -1:1, -0.5:1, 0:1, 0.5:1, 1:1, 2:1, 4:1, 6:1, and 8:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claim 2, the modified invention of Jacques discloses the internal combustion engine of claim 1, wherein the speed change mechanism (Abstract, lines 10-13) includes: a clutch rotatably engaged with the eccentric shaft (Fig. 14; paragraph 45); and a drive element rotatably engaged with the crankshaft (paragraph 6); wherein the clutch selectively rotatably engages the eccentric shaft and the drive element to transfer rotation of the crankshaft to the eccentric shaft (paragraphs 32 & 45), and the drive element varies the ratio of the rotational speed of the eccentric shaft relative to the crankshaft (Abstract, paragraph 6).

Regarding claim 7, the modified invention of Jacques discloses the internal combustion engine of claim 6, wherein the phaser adjusts a stroke length and a top dead center position of the piston inside the cylinder bore between at least a first length with a first top dead center position and a second length with a second top dead center position, the first length is smaller than the second length, the first top dead center position is between the second top dead center position and the crankshaft, the first length defines a first predetermined compression ratio and the second length defines a second predetermined compression ratio greater than the first predetermined compression ratio (paragraphs 24 & 28), and wherein the gearbox is one of a harmonic drive, a planetary gearset (paragraph 45), and a roller reducer.
Regarding claim 11, Jacques discloses an internal combustion engine comprising: an engine block (Fig. 3 (22)) defining a cylinder bore (Fig. 3 (20)); a piston (Fig. 3 (19)) slidably supported within the cylinder bore (20), wherein the piston (19) slides reciprocally within the cylinder bore (20) throughout an engine cycle, including a piston compression 
Jacques fails to disclose that the drive element selectively varies a ratio of a rotational speed of the eccentric shaft relative to a rotational speed of the crankshaft from 1:1 to one of: -8:1, -6:1, -4:1, -2:1, -1:1, -0.5:1, 0:1, 0.5:1, 1:1, 2:1, 4:1, 6:1, and 8:1.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to selectively vary a ratio of a rotational speed of the eccentric shaft relative to a rotational speed of the crankshaft from 1:1 to one of: -8:1, -6:1, -4:1, -2:1, -1:1, -0.5:1, 0:1, 0.5:1, 1:1, 2:1, 4:1, 6:1, and 8:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).

Regarding claim 16, the modified invention of Jacques discloses the internal combustion engine of claim 15, wherein the phaser adjusts a stroke length and a top dead center position of the piston inside the cylinder bore between at least a first length with a first top dead center position and a second length with a second top dead center position, the first length is smaller than the second length, the first top dead center position is between the second top dead center position and the crankshaft, the first length defines a first predetermined compression ratio and the second length defines a second predetermined compression ratio greater than the first predetermined compression ratio (paragraphs 24 & 28), and wherein the gearbox is one of a harmonic drive, a planetary gearset (paragraph 45), and a roller reducer.

Allowable Subject Matter
Claim 20 is allowed.
s 3-5, 8-10, 12-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747